Cite as: 577 U. S. ____ (2016)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
                    V. L. v. E. L., ET AL.
       ON PETITION FOR WRIT OF CERTIORARI TO THE
              SUPREME COURT OF ALABAMA
               No. 15–648    Decided March 7, 2016

  PER CURIAM.
  A Georgia court entered a final judgment of adoption
making petitioner V. L. a legal parent of the children that
she and respondent E. L. had raised together from birth.
V. L. and E. L. later separated while living in Alabama.
V. L. asked the Alabama courts to enforce the Georgia
judgment and grant her custody or visitation rights. The
Alabama Supreme Court ruled against her, holding that
the Full Faith and Credit Clause of the United States
Constitution does not require the Alabama courts to re-
spect the Georgia judgment. That judgment of the Ala-
bama Supreme Court is now reversed by this summary
disposition.
                              I
   V. L. and E. L. are two women who were in a relation-
ship from approximately 1995 until 2011. Through as-
sisted reproductive technology, E. L. gave birth to a child
named S. L. in 2002 and to twins named N. L. and H. L. in
2004. After the children were born, V. L. and E. L. raised
them together as joint parents.
   V. L. and E. L. eventually decided to give legal status to
the relationship between V. L. and the children by having
V. L. formally adopt them. To facilitate the adoption, the
couple rented a house in Alpharetta, Georgia. V. L. then
filed an adoption petition in the Superior Court of Fulton
County, Georgia. E. L. also appeared in that proceeding.
While not relinquishing her own parental rights, she gave
her express consent to V. L.’s adoption of the children as a
2 Va. L. v. E. L.

                         Per Curiam

second parent. The Georgia court determined that V. L.
had complied with the applicable requirements of Georgia
law, and entered a final decree of adoption allowing V. L.
to adopt the children and recognizing both V. L. and E. L.
as their legal parents.
   V. L. and E. L. ended their relationship in 2011, while
living in Alabama, and V. L. moved out of the house that
the couple had shared. V. L. later filed a petition in the
Circuit Court of Jefferson County, Alabama, alleging that
E. L. had denied her access to the children and interfered
with her ability to exercise her parental rights. She asked
the Alabama court to register the Georgia adoption judg-
ment and award her some measure of custody or visitation
rights. The matter was transferred to the Family Court of
Jefferson County. That court entered an order awarding
V. L. scheduled visitation with the children.
   E. L. appealed the visitation order to the Alabama Court
of Civil Appeals. She argued, among other points, that the
Alabama courts should not recognize the Georgia judg-
ment because the Georgia court lacked subject-matter
jurisdiction to enter it. The Court of Civil Appeals rejected
that argument. It held, however, that the Alabama family
court had erred by failing to conduct an evidentiary hear-
ing before awarding V. L. visitation rights, and so it re-
manded for the family court to conduct that hearing.
   The Alabama Supreme Court reversed. It held that the
Georgia court had no subject-matter jurisdiction under
Georgia law to enter a judgment allowing V. L. to adopt
the children while still recognizing E. L.’s parental rights.
As a consequence, the Alabama Supreme Court held Ala-
bama courts were not required to accord full faith and
credit to the Georgia judgment.
                           II
  The Constitution provides that “Full Faith and Credit
shall be given in each State to the public Acts, Records,
                  Cite as: 577 U. S. ____ (2016)             3

                           Per Curiam

and judicial Proceedings of every other State.” U. S.
Const., Art. IV, §1. That Clause requires each State to
recognize and give effect to valid judgments rendered by
the courts of its sister States. It serves “to alter the status
of the several states as independent foreign sovereignties,
each free to ignore obligations created under the laws or
by the judicial proceedings of the others, and to make
them integral parts of a single nation.” Milwaukee County
v. M. E. White Co., 296 U.S. 268, 277 (1935).
   With respect to judgments, “the full faith and credit
obligation is exacting.” Baker v. General Motors Corp.,
522 U.S. 222, 233 (1998). “A final judgment in one State,
if rendered by a court with adjudicatory authority over the
subject matter and persons governed by the judgment,
qualifies for recognition throughout the land.” Ibid. A
State may not disregard the judgment of a sister State
because it disagrees with the reasoning underlying the
judgment or deems it to be wrong on the merits. On the
contrary, “the full faith and credit clause of the Constitu-
tion precludes any inquiry into the merits of the cause of
action, the logic or consistency of the decision, or the valid-
ity of the legal principles on which the judgment is based.”
Milliken v. Meyer, 311 U.S. 457, 462 (1940).
   A State is not required, however, to afford full faith and
credit to a judgment rendered by a court that “did not
have jurisdiction over the subject matter or the relevant
parties.” Underwriters Nat. Assurance Co. v. North Caro-
lina Life & Accident & Health Ins. Guaranty Assn., 455
U.S. 691, 705 (1982). “Consequently, before a court is
bound by [a] judgment rendered in another State, it may
inquire into the jurisdictional basis of the foreign court’s
decree.” Ibid. That jurisdictional inquiry, however, is a
limited one. “[I]f the judgment on its face appears to be a
‘record of a court of general jurisdiction, such jurisdiction
over the cause and the parties is to be presumed unless
disproved by extrinsic evidence, or by the record itself.’ ”
4 Va. L. v. E. L.

                         Per Curiam

Milliken, supra, at 462 (quoting Adam v. Saenger, 303
U.S. 59, 62 (1938)).
   Those principles resolve this case. Under Georgia law,
as relevant here, “[t]he superior courts of the several
counties shall have exclusive jurisdiction in all matters of
adoption.” Ga. Code Ann. §19–8–2(a) (2015). That provi-
sion on its face gave the Georgia Superior Court subject-
matter jurisdiction to hear and decide the adoption peti-
tion at issue here. The Superior Court resolved that
matter by entering a final judgment that made V. L. the
legal adoptive parent of the children. Whatever the merits of
that judgment, it was within the statutory grant of juris-
diction over “all matters of adoption.” Ibid. The Georgia
court thus had the “adjudicatory authority over the subject
matter” required to entitle its judgment to full faith and
credit. Baker, supra, at 233.
   The Alabama Supreme Court reached a different result
by relying on Ga. Code Ann. §19–8–5(a). That statute
states (as relevant here) that “a child who has any living
parent or guardian may be adopted by a third party . . .
only if each such living parent and each such guardian has
voluntarily and in writing surrendered all of his or her
rights to such child.” The Alabama Supreme Court con-
cluded that this provision prohibited the Georgia Superior
Court from allowing V. L. to adopt the children while also
allowing E. L. to keep her existing parental rights. It
further concluded that this provision went not to the
merits but to the Georgia court’s subject-matter jurisdic-
tion. In reaching that crucial second conclusion, the Ala-
bama Supreme Court seems to have relied solely on the
fact that the right to adoption under Georgia law is purely
statutory, and “ ‘[t]he requirements of Georgia’s adoptions
statutes are mandatory and must be strictly construed in
favor of the natural parents.’ ” App. to Pet. for Cert. 23a–
24a (quoting In re Marks, 300 Ga. App. 239, 243, 684 S.E.
2d 364, 367 (2009)).
                  Cite as: 577 U. S. ____ (2016)            5

                           Per Curiam

   That analysis is not consistent with this Court’s control-
ling precedent. Where a judgment indicates on its face
that it was rendered by a court of competent jurisdiction,
such jurisdiction “ ‘is to be presumed unless disproved.’ ”
Milliken, supra, at 462 (quoting Adam, supra, at 62).
There is nothing here to rebut that presumption. The
Georgia statute on which the Alabama Supreme Court
relied, Ga. Code Ann. §19–8–5(a), does not speak in juris-
dictional terms; for instance, it does not say that a Georgia
court “shall have jurisdiction to enter an adoption decree”
only if each existing parent or guardian has surrendered
his or her parental rights. Neither the Georgia Supreme
Court nor any Georgia appellate court, moreover, has
construed §19–8–5(a) as jurisdictional. That construction
would also be difficult to reconcile with Georgia law.
Georgia recognizes that in general, subject-matter juris-
diction addresses “whether a court has jurisdiction to
decide a particular class of cases,” Goodrum v. Goodrum,
283 Ga. 163, 657 S.E.2d 192 (2008), not whether a court
should grant relief in any given case. Unlike §19–8–2(a),
which expressly gives Georgia superior courts “exclusive
jurisdiction in all matters of adoption,” §19–8–5(a) does
not speak to whether a court has the power to decide a
general class of cases. It only provides a rule of decision to
apply in determining if a particular adoption should be
allowed.
   Section 19–8–5(a) does not become jurisdictional just
because it is “ ‘mandatory’ ” and “ ‘must be strictly con-
strued.’ ” App. to Pet. for Cert. 23a–24a (quoting Marks,
supra, at 243, 684 S.E. 2d, at 367). This Court “has long
rejected the notion that all mandatory prescriptions,
however emphatic, are properly typed jurisdictional.”
Gonzalez v. Thaler, 565 U.S. 134, ___ (2012) (slip op., at
10–11) (internal quotation marks and ellipsis omitted).
Indeed, the Alabama Supreme Court’s reasoning would
give jurisdictional status to every requirement of the Geor-
6 Va. L. v. E. L.

                          Per Curiam

gia adoption statutes, since Georgia law indicates those
requirements are all mandatory and must be strictly
construed. Marks, supra, at 243, 684 S.E. 2d, at 367.
That result would comport neither with Georgia law nor
with common sense.
   As Justice Holmes observed more than a century ago, “it
sometimes may be difficult to decide whether certain
words in a statute are directed to jurisdiction or to merits.”
Fauntleroy v. Lum, 210 U.S. 230, 234–235 (1908). In such
cases, especially where the Full Faith and Credit Clause is
concerned, a court must be “slow to read ambiguous
words, as meaning to leave the judgment open to dispute,
or as intended to do more than fix the rule by which the
court should decide.” Id., at 235. That time-honored rule
controls here. The Georgia judgment appears on its face
to have been issued by a court with jurisdiction, and there
is no established Georgia law to the contrary. It follows
that the Alabama Supreme Court erred in refusing to
grant that judgment full faith and credit.
   The petition for writ of certiorari is granted. The judg-
ment of the Alabama Supreme Court is reversed, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                              It is so ordered.